Citation Nr: 1410432	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-40 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increase in the ratings for chronic right parascapular muscle strain (currently assigned "staged" ratings of 20 percent prior to December 10, 2010 and 40 percent from December 10, 2010).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to March 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued the Veteran's 20 percent rating for right parascapular muscle strain.  In January 2011, the RO increased this rating to 40 percent, effective December 10, 2010.  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2011, the Veteran submitted a claim for sleep apnea secondary to posttraumatic stress disorder (PTSD).  In February 2014, the Veteran's representative indicated that sleep apnea may be due to diabetic nephropathy.  As this claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Additionally, in February 2014, the Veteran's representative appears to suggest that service connection is warranted for atrial fibrillation, as due to the Veteran's service-connected right parascapular muscle strain.  The Board thus refers this matter to the AOJ for appropriate action, to include clarification on whether the Veteran intends to seek service connection for such condition.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA spine examination in December 2010.  Given the length of the intervening period and that he has continued to suggest his disability is worse than reflected by the current ratings, another VA examination is indicated.

Additionally, the most recent VA treatment records currently in the record are dated in June 2008.  Updated records of treatment are pertinent evidence in the matter at hand, and VA treatment records are constructively of record.  Such records must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record any updated treatment records since June 2008 regarding the Veteran's back disability.

2.  Arrange for an appropriate examination to determine the current severity of his back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail and should allow for application under the appropriate rating criteria.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



